Citation Nr: 1612844	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 60 percent for residuals of a shell fragment wound of the left thigh, Muscle Group XV, with degenerative joint disease of the left knee status post total knee replacement.

3.  Entitlement to an initial disability rating in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.  He served in the Republic of Vietnam from November 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that the Veteran was granted entitlement to a total disability evaluation based on individual unemployability (TDIU) in a December 2015 RO decision.  

In March 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran new VA medical examinations.  The actions specified in the March 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.

2.  The Veteran underwent a left total knee replacement on March 14, 2013.  Before and after this surgery, the Veteran's left knee degenerative joint disease was characterized by painful motion and weakness of the joint.

3.  The Veteran also suffers from atrophy of the left thigh and muscle weakness secondary to his service connected shell fragment wound.

4.  The Veteran does not have more than two scars that are painful or unstable secondary to his service connected shell fragment wound and left total knee replacement.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  From March 14, 2013 through March 14, 2014, the criteria for entitlement to total (100%) disability evaluation have been met for left knee degenerative joint disease status post total knee replacement.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015). 

3.  Before March 14, 2013 and after March 14, 2014, the criteria for entitlement to a disability evaluation in excess of 60 percent for left knee degenerative joint disease status post total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015). 

4.  The criteria for an initial 20 percent evaluation, but no greater, for residuals of a shell fragment wound of the left thigh, Muscle Group XV, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73 Diagnostic Code 5315 (2015).

5.  The criteria for entitlement to an initial disability rating in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the instant case, audiological testing administered at April 2011 and May 2014 VA examinations has established that the Veteran meet the criteria for a current hearing loss disability as defined by 38 C.F.R. § 3.385.  At issue is whether this disability is related to the Veteran's active military service.

The Veteran reported in his May 2010 claim that his hearing loss began in 1968, and he wrote in his July 2012 substantive appeal that:

[M]y hearing loss was...due to the concussion I received when a shell exploded on my position during Operation Pegasus in combat operations and knocked me unconscious.  Other contributing factors are the continuous bombardment and explosions at both Con Thien and Khe Sahn.  My hearing loss is a direct result of combat operations.

Significantly, the shell fragment explosion has been verified, and is the basis for the Veteran's other service-connected disabilities, as well as his Purple Heart Medal.  Accordingly, the Board finds he was likely exposed to acoustic trauma at that time.

Service treatment records show that the Veteran's hearing was evaluated in May 1967 at enlistment and in December 1968 at separation.  The Veteran's May 1967 audiogram showed hearing within normal limits.  At his December 1968 separation examination, the Veteran's hearing was evaluated as 15/15 bilaterally on the whispered voice test.  

In support of his claims, the Veteran has submitted statements from his spouse and friends regarding their observations of his hearing problems.  The Veteran's spouse, S.M., stated that the Veteran appeared to have difficulty hearing when she met him in 1973.  His friends, S.B. and J.J. reported that following his return from Vietnam, the Veteran appeared to them to have hearing problems.  

In May 2014, the Board obtained a medical opinion from a VA audiologist, Dr. K.G., who opined that it is less likely than not that the Veteran's current hearing loss disability is related to the Veteran's in-service acoustic trauma.  Dr. K.G. noted that while the Veteran may have experienced a temporary threshold shift due to acoustic trauma in service, his hearing was within normal limits at separation from service.  While a whispered voice test may be insensitive to some high frequency hearing loss, clinically, they have a high degree of sensitivity in detecting mild hearing loss and thus would have likely detected if the Veteran had any hearing disability at separation from service.  The examiner explained that hearing loss is the result of prolonged damage.  That is, hearing loss from noise exposure is temporary at first, but may become permanent over time if the exposure is repeated many times.  Since the Veteran's normal hearing at separation from service indicates that any threshold shift in service was only temporary, it is more likely than not that the Veteran's current hearing loss is the result of his decades of post-service exposure to loud noise from his employment as an excavator.  

As noted above, the Veteran's service treatment records show that the Veteran's hearing was with normal limits at separation from service and it is the expert opinion of the VA audiologist who performed the May 2014 VA examination that any temporary thresholds shifts between induction and separation are not indicative of a permanent hearing loss disability.  

Additionally, there is no objective medical evidence of a compensable hearing loss disability within one year of service.  While the Veteran has submitted statements from friends who have testified that they remember noticing problems with the Veteran's hearing after his return from Vietnam, the Veteran's hearing was normal when evaluated at separation from service and there is no evidence that he had abnormal hearing as established by audiological testing in the year following service.  The Board finds this contemporaneous medical evidence to be more probative than the subjective accounts of the Veteran's friends made more than forty years after the fact.  

The Board has also considered whether the Veteran's current hearing loss is otherwise related to his in-service noise exposure, even if it did not have onset in service.  However, the May 2014 VA audiologist has concluded that it is less likely than not that the Veteran's current hearing loss disability was incurred in service or is otherwise related to the Veteran's active military service.  Her opinion was reached after both an examination of the Veteran and a review of the claims folder and she provided a rationale for her conclusions.

Part of the examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service.  The Board acknowledges that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  As such, an argument could be made that the April 2014 examination report is contrary to the ruling in Hensley, and therefore insufficient on which to base a decision.  However, the examiner also explained that, as presently understood, hearing loss is the result of prolonged damage.  That is, hearing loss from noise exposure is temporary at first, but may become permanent over time if the exposure is repeated many times.  In this case, the Veteran may certainly have suffered temporary hearing loss due to his proximity to an explosion in service, but his hearing recovered and was within normal limits at separation from service.  The examiner opined that it is more likely than not that the Veteran's current hearing loss is the result of his decades of post-service exposure to loud noise from his employment as an excavator.  She further noted that the Veteran did not seek treatment or compensation for his current hearing loss until more than forty years after service, which supports her conclusion that his hearing loss did not develop until many years after service.  

Overall, the Board finds that there is not sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The Veteran appears to sincerely believe that his present hearing problems were caused by noise exposure in service; however, he has not been shown to be competent to establish an etiological nexus between any current disability and his exposure to noise during his period of active duty. 

The Board finds that the question of whether the Veteran currently has a hearing loss disability due to his exposure to acoustic trauma in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Left Knee and Thigh Disabilities

The Veteran is seeking entitlement to an initial disability rating in excess of 60 percent for residuals of a shell fragment wound of the left thigh, Muscle Group XV, with degenerative joint disease of the left knee status post total knee replacement.  

The Veteran's disability is currently rated under Diagnostic Code 5315-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the Veteran's residuals of a shell fragment wound to Muscle Group XV (normally rated under Diagnostic Code 5315) were rated using Diagnostic Code 5055, which rates knee replacement (prosthesis). 

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Id.  A 30 percent disability evaluation is the minimal evaluation permitted following a knee replacement.  Id. 

The Veteran was afforded VA examinations in April 2011 and April 2014.  The April 2011 VA noted a history of a shell fragment wound to the left groin area with debridement and secondary infection of the sutures, but no nerve or artery damage.  The Veteran complained of subsequent muscle atrophy and abnormal gait secondary to this initial injury.  He also described pain, stiffness, weakness, and swelling of the left knee.  Range of motion was limited from 0 degrees extension to 95 degrees flexion, with objective evidence of pain and weakness, but no additional loss of motion following repetitive testing.  Mild muscle atrophy of the left thigh was noted affecting Muscle Group XV, specifically the adductor longus and adductor brevis, with loss of deep fascia or muscle substance and weakness.  The examiner opined that the Veteran's left knee degenerative joint disease with total knee replacement was at least as likely as not due to his history of muscle atrophy and antalgic gait secondary to his shell fragment injury.  

At the April 2014 VA examination, the examiner again noted a history of penetrating injury to Muscle Group XV, with a subsequent history of left thigh atrophy.  On examination, there was loss of deep fascia on palpation, observable atrophy, and weakness of the left thigh.  Range of motion of the left knee was from 0 degrees extension from 130 degrees flexion, without objective evidence of pain or additional loss of motion following repetitive testing.  The Veteran complained of pain when walking, as well as an inability to lift, bend, kneel, or stand or walk for a prolonged period of time.  He reported that he was no longer able to perform the physical aspects of his job.  

The Board has also reviewed the Veteran's VA outpatient treatment records, which reflect that on March 14, 2013, the Veteran underwent a total left knee replacement after his previous knee replacement failed.  

In light of evidence establishing that the Veteran underwent a total knee replacement surgery during the period on appeal, he is awarded a total (100%) rating from the March 14, 2013 date of his surgery through March 14, 2014 under Diagnostic Code 5055.  

For the remaining period on appeal, the Veteran was assigned a 60 percent evaluation under Diagnostic Code 5055 by the RO, which is the maximum schedular evaluation that can be assigned following a total knee replacement under Diagnostic Code 5055.  It appears that this rating was intended to compensate the Veteran for his degenerative joint disease of the left knee and other residuals of this total knee replacement, as well as the muscle atrophy and weakness associated with his shrapnel wound to the left thigh.  Although acknowledging that the Veteran had a separate muscle disability, the RO concluded that a separate evaluation for a disability of Muscle Group XV could not be assigned without violating the amputation rule.

This rule states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 5162, amputation of the thigh may warrant a disability rating ranging from 60 to 90 percent, depending on how extensive the amputation is and the where the amputation occurs on the thigh.  The highest possible rating for an amputation is 90 percent for disarticulation of the thigh with loss of extrinsic pelvic muscles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5160.  An 80 evaluation is assigned for amputation at the upper third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  A 60 percent evaluation is assigned for amputation of the lower two thirds of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  

The April 2011 and April 2014 VA examinations noted that the Veteran has atrophy of the adductor longus and adductor brevis muscles of Muscle Group XV.  These muscle control adduction of the hips and are located in the upper third of the thigh; however, it does not appear that the Veteran's muscle disability affects the pelvic girdle.  Therefore, the Board finds that an evaluation of the Veteran's left lower extremity cannot exceed 80 percent and a separate disability evaluation of the Veteran's muscle disability is not precluded by the amputation rule.  Accordingly, the Board has considered whether the Veteran can be assigned an additional evaluation under Diagnostic Code 5315, which evaluates injuries to Muscle Group XV.

The muscle group includes the (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis.  The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.  38 C.F.R. § 4.75.

A slight muscle injury warrants a non-compensable (0 percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.75, Diagnostic Code 5315.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) .

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board finds that the Veteran's residuals of a shell wound to the left thigh most closely approximate a moderately severe disability, based on the Veteran's history of debridement and infection in service with subsequent mild atrophy of the left thigh with weakness and loss of deep fascia, but without more severe symptoms such as ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track; evidence that muscles swell and harden abnormally in contraction; or evidence of severe impairment of function. 

In conclusion, a temporary total evaluation is assigned for one year following the Veteran's March 2013 total knee replacement surgery.  For the remaining period on appeal, entitlement to a disability evaluation in excess of 60 percent for residuals of the Veteran's total left knee replacement is denied; however, a separate 20 percent evaluation for moderately severe injury to Muscle Group XV is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Scars

The Veteran is also appealing the initial disability evaluation assigned for his scars.  

The Veteran was granted entitlement to service connection for scars from a shell fragment wound to the left thigh and a left total knee replacement effective May 2010 and assigned an initial 10 percent disability evaluation under diagnostic code 7804.  

Under Diagnostic Code 7804, a 10 percent disability rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent schedular rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Id. at Note (1). 

The Veteran was afforded VA examinations in April 2011 and April 2014.  At the April 2011 VA examination, the examiner noted a 2cm x2cm depressed shrapnel scar in the left groin area that was painful or tender to the touch.  It was also noted at that time that the Veteran had previously undergone a total left knee replacement surgery, but no details concerning any resulting scar were recorded in the examination report.  

At an April 2014 VA examination of the Veteran's scars, the Veteran was observed to have a left inguinal surgical scar approximately 7cm in length and a left knee surgical scar approximately 20cm in length.  The Veteran reported that his left knee surgical scar was painful and that he experienced a pulling sensation with flexion.  However, his scars were not found to cause limitation of function or muscle or nerve damage.  

Based on the above evidence, a higher disability evaluation for the Veteran's service connected scars is not warranted.  There is no evidence of record that the Veteran has more than two scars that are painful or unstable.  There is also no evidence that the Veteran's scars cause any significant functional impairment of the knee or thigh.  However, even assuming that they do, the Veteran is currently assigned separate evaluations for both the residuals of his total knee replacement and injury to Muscle Group XV.  Accordingly, a disability evaluation in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


Extraschedular Evaluations

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any disability that could be considered "exceptional or unusual"; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service-connected disabilities are adequate.  Accordingly, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As noted above, the Veteran has been assigned a separate TDIU rating to compensate for the combined effect of his service connected disabilities on his employability.

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  














						
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

A total (100%) disability evaluation for left knee degenerative joint disease status post total knee replacement is granted from March 14, 2013 to March 14, 2014.  

For the remaining period on appeal, the criteria for entitlement to a disability evaluation in excess of 60 percent for left knee degenerative joint disease status post total knee replacement is denied.  

An initial 20 percent evaluation, but no greater, for residuals of a shell fragment wound of the left thigh, Muscle Group XV, is granted.

An initial disability rating in excess of 10 percent for scars of the left thigh and left knee, status post shell fragment wound and total knee replacement is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


